McDONALD, Justice.
The state has asked us to review Jackson v. State, 404 So.2d 369 (Fla. 5th DCA 1981), because of conflict with State v. Hegstrom, 401 So.2d 1343 (Fla.1981). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution. The district court issued its opinion two weeks prior to the filing of Hegstrom. We quash Jackson and remand with instructions to affirm Jackson’s conviction of attempted sexual battery.
It is so ordered.
ALDERMAN, C. J., and ADKINS, OVERTON and SUNDBERG, JJ., concur.